ON PETITION FOR REHEARING ORDER
PER CURIAM.
On consideration of intervenor Greyhound’s petition for rehearing, it is
*134ORDERED by the Court that the petition for rehearing is denied.
A statement of the panel is attached.
MEMORANDUM
Per Curiam: We have carefully considered Greyhound’s petition for a rehearing in this case and have reexamined our opinion to eliminate any ambiguities which might be misread as appellate-level fact-finding. Except to the extent that it has enabled us to identify potential ambiguities (two minor changes), we find Greyhound’s arguments unpersuasive. The purpose of the principal opinion in this case was to advise the ICC that it had overlooked or evaded an inquiry necessary to a reasoned decision. The opinion accomplished our purpose. We deny the petition.
In doing so we feel constrained to comment on the tone of Intervenor-Respondent’s petition and to suggest that counsel who drafted it have cause to ponder their choice of words. The petition is cast almost entirely in terms of a personalized attack on the writer of the opinion, ignoring the fact that the court was unanimous and that the decision and opinion reflected the views of all three judges. In one paragraph, for example, it is asserted that the writer’s “decision reflects antipathy toward the ICC,” and that “[t]o cure what at most may be an inartistically written decision” the applicant on remand will be subject to an “unruly proceeding at which it will be the target for further character assassination.” Intervenor-Respondent’s Petition for Rehearing at 13-14. More could be quoted, but these excerpts give flavor enough.
We find such language repugnant to an atmosphere of decorum and civility in the appellate process. It would not be acceptable in referring to the brief of opposing counsel, much less to the opinion of a unanimous court. It is not only ill-mannered, it is ineffective.
In this case, we considered directing the Clerk to return this petition, but since from time to time there have been others couched in tones similar, we thought it more effective to state the court’s reaction to this one and to reserve summary rejection for the next (if any) such petition filed.